


 

Exhibit 10. (iii)(bb)

 

CHANGE OF CONTROL

 

PROTECTION AGREEMENT

 

Agreement (this “Agreement”) made as of September 24, 2006, by and between
Overseas Shipholding Group, Inc., a corporation incorporated under the laws of
Delaware with its principal office at 666 Third Avenue, New York, New York 10017
(the “Company”) and Jonathan P. Whitworth (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company and its affiliates is essential to the
protection and enhancement of the interests of the Company and its stockholders;

 

WHEREAS, the Company also recognizes that the possibility of a Change of Control
(as defined in Section 1(iii) hereof), with the attendant uncertainties and
risks, might result in the departure or distraction of key employees of the
Company to the detriment of the Company; and

 

WHEREAS, the Company has determined that it is appropriate to take steps to
induce key employees to remain with the Company, and to reinforce and encourage
their continued attention and dedication, when faced with the possibility of a
Change of Control.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 


1.             DEFINITIONS.           THE FOREGOING TERMS SHALL HAVE THE
FOLLOWING MEANING:


 

(i)            Anticipatory Termination” means a Termination without Cause or
for Good Reason that occurs after a tender offer is announced for the Company or
after material discussions have occurred with a possible acquirer with regard to
a Transaction, provided, that such offer or discussions have not terminated.

 

(ii)           “Cause” shall mean: (A) the Executive’s willful misconduct
involving the Company or its assets, business or employees or in the performance
of his duties which is materially injurious to the Company (in a manner which
would effect the Company economically or as to its reputation); (B) the
Executive’s indictment for, or conviction of , or pleading guilty or nolo
contendre to, a felony (provided that for this purpose, a felony shall cover any
action or inaction that is a felony or crime under federal, state or local law
in the United States (collectively, “U.S. law”) and any action or inaction which
takes place outside of the United States, if it would be a felony under U.S.
law); (C) the Executive’s continued and substantial failure to attempt in good
faith to perform his duties with the Company (other than failure resulting from
his incapacity due to physical or mental illness or injury), which failure has
continued for a period of at least ten (10) days after written notice thereof
from the Company; (D) the Executive’s breach of any material provisions of any
agreement with the Company, which breach, if curable, is not cured within ten
(10) days after written notice thereof from the Company; (E) the Executive’s
failure to attempt in good faith to promptly follow a written

 

--------------------------------------------------------------------------------


 

direction of the Board of Directors of the Company (the “Board”) or a more
senior officer, provided that the failure shall not be considered “Cause” if the
Executive, in good faith, believes that such direction, or implementation
thereof, is illegal and he promptly so notifies the Chairman of the Board in
writing; or (F) the determination by the Company after the Effective Time (as
defined in Section 2) that the certificate delivered to the Company pursuant to
Section 6.02(a) of the Merger Agreement (as defined in Section 2) was not true
and correct.  No act or failure to act by the Executive shall be deemed to be
“willful” if he believed in good faith that such action or non-action was in or
not opposed to, the best interests of the Company.

 

(iii)          A “Change of Control” shall mean the occurrence of any of the
following events:  (i) any person (as defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof), excluding the Company, any “Subsidiary,” any
employee benefit plan sponsored or maintained by the Company, or any Subsidiary
(including any trustee of any such plan acting in his capacity as trustee),
becomes the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act)
of shares of the Company having at least thirty percent (30%) of the total
number of votes that may be cast for the election of directors of the Company;
provided, that no Change of Control will be deemed to have occurred as a result
of an increase in ownership percentage in excess of thirty percent (30%)
resulting solely from an acquisition of securities by the Company unless and
until such person acquires additional shares of the Company; (ii) there is a
merger or other business combination of the Company, sale of all or
substantially all of the Company’s assets or combination of the foregoing
transactions or a liquidation of the Company, (a “Transaction”), other than a
Transaction involving only the Company and one or more of its Subsidiaries, or a
Transaction immediately following which the shareholders of the Company
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity in approximately the same proportion as they had
in the Company immediately prior to the Transaction; or (iii) during any period
of two (2) consecutive years beginning on or after the date hereof, the persons
who were directors of the Company immediately before the beginning of such
period (the “Incumbent Directors”) shall cease (for any reason other than death)
to constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that, any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board by, or on the recommendation of or with the approval
of, at least two-thirds (2/3) of the directors who then qualified as Incumbent
Directors either actually or by prior operation of the foregoing unless such
election, recommendation or approval occurs as a result of an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act or any successor provision) or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than a member of the Board.  Only one (1) Change of Control may
occur under this Agreement.

 

(iv)          “Disability” shall mean the Executive’s failure to have performed
his material duties and responsibilities as a result of physical or mental
illness or injury for more than one hundred eighty (180) days during a three
hundred sixty-five (365) day period.

 

(v)           “Good Reason” shall mean a termination by the Executive effected
by a written notice given within ninety (90) days after the occurrence of the
Good Reason event.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the

 

2

--------------------------------------------------------------------------------


 

following events without the Executive’s express written consent which event is
not cured within ten (10) days after written notice thereof from the Executive
to the Company: (A) any material diminution in the Executive’s position, duties,
responsibilities, title or authority, or the assignment to the Executive of
duties and responsibilities materially inconsistent with his position, except in
connection with the Executive’s termination for Cause or as a result of death,
or temporarily as a result of the Executive’s incapacity or other absence for an
extended period; (B) a reduction in the Executive’s annual base salary; (C) a
relocation of the Executive’s principal business location to an area outside of
a fifty (50) mile radius of both the Executive’s current principal business
location and the Executive’s principal residence; or (D) any breach of
Section 13 of this Agreement.

 

(vi)          A termination “without Cause” shall mean a termination of the
Executive’s employment by the Company other than for a termination for Cause or
due to Disability.

 


2.             TERM.      THIS AGREEMENT SHALL COMMENCE AT THE EFFECTIVE TIME
(AS DEFINED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF SEPTEMBER 25, 2006
(THE “MERGER AGREEMENT”) AMONG THE COMPANY, MARLIN ACQUISITION CORPORATION AND
MARITRANS INC.) AND SHALL EXPIRE ON THE EARLIEST OF (I) DECEMBER 31, 2008,
SUBJECT TO THE RIGHT OF THE BOARD AND THE EXECUTIVE TO EXTEND IT, PROVIDED THAT,
IF A CHANGE OF CONTROL TAKES PLACE PRIOR TO SUCH DATE, THE DURATION OF THIS
AGREEMENT UNDER THIS SUBPART (I) SHALL BE UNTIL TWO (2) YEARS AFTER THE CHANGE
OF CONTROL; (II) THE DATE OF THE DEATH OF THE EXECUTIVE OR RETIREMENT OR OTHER
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (VOLUNTARILY OR INVOLUNTARILY) WITH
THE COMPANY PRIOR TO A CHANGE OF CONTROL OTHER THAN AS A RESULT OF A TERMINATION
BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD REASON THAT IS AN
ANTICIPATORY TERMINATION; OR (III) NINETY (90) DAYS AFTER AN ANTICIPATORY
TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE WITH GOOD REASON IF
A CHANGE OF CONTROL DOES NOT OCCUR ON OR PRIOR TO SUCH DATE.  IF THE MERGER
AGREEMENT IS TERMINATED, THIS AGREEMENT SHALL BE NULL AND VOID.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF THE COMPANY BECOMES OBLIGATED TO
MAKE ANY PAYMENT TO THE EXECUTIVE PURSUANT TO THE TERMS HEREOF AT OR PRIOR TO
THE EXPIRATION OF THIS AGREEMENT, THEN THIS AGREEMENT SHALL REMAIN IN EFFECT FOR
SUCH AND RELATED PURPOSES (INCLUDING BUT NOT LIMITED TO UNDER SECTION 5 HEREOF)
UNTIL ALL OF THE COMPANY’S OBLIGATIONS HEREUNDER ARE FULFILLED.  FURTHER,
PROVIDED THAT A CHANGE OF CONTROL HAS TAKEN PLACE PRIOR TO THE TERMINATION OF
THIS AGREEMENT, THE PROVISIONS OF SECTIONS 10 AND 12 HEREOF SHALL SURVIVE AND
REMAIN IN EFFECT NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT, THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT OR ANY BREACH OR REPUDIATION OR
ALLEGED BREACH OR REPUDIATION BY THE COMPANY OR THE EXECUTIVE OF THIS AGREEMENT
OR ANY ONE OR MORE OF ITS TERMS.


 


3.             TERMINATION FOLLOWING CHANGE OF CONTROL.     IF, AND ONLY IF,
(I) A CHANGE OF CONTROL OCCURS AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD REASON
AT ANY TIME WITHIN TWO (2) YEARS AFTER THE CHANGE OF CONTROL OR (II) THERE WAS
AN ANTICIPATORY TERMINATION AND THE CHANGE OF CONTROL HAS TAKEN PLACE WITHIN
NINETY (90) DAYS THEREAFTER, THE EXECUTIVE SHALL BE ENTITLED TO THE AMOUNTS
PROVIDED IN SECTION 4 UPON SUCH TERMINATION.  IN THE EVENT OF AN ANTICIPATORY
TERMINATION, IF ANY EQUITY GRANTS WHICH WERE GRANTED PRIOR TO A CHANGE OF
CONTROL WOULD VEST ON A CHANGE OF CONTROL AFTER AN ANTICIPATORY TERMINATION, ANY
SUCH EQUITY GRANTS THAT OTHERWISE WOULD BE FORFEITED (AFTER APPLICATION OF ANY
OTHER ACCELERATED VESTING PROVISION) SHALL NOT BE FORFEITED PENDING A
DETERMINATION OF WHETHER OR NOT A CHANGE OF CONTROL OCCURS WITHIN NINETY


 


 

3

--------------------------------------------------------------------------------


 


(90) DAYS THEREAFTER (THE “DETERMINATION PERIOD”), BUT DURING THE DETERMINATION
PERIOD NO UNVESTED OPTION SHALL VEST OR BE EXERCISABLE, NO OTHER UNVESTED EQUITY
GRANT SHALL VEST AND NO DIVIDENDS SHALL BE PAYABLE UNLESS AND UNTIL THE CHANGE
OF CONTROL TAKES PLACE DURING THE DETERMINATION PERIOD.  IF A CHANGE OF CONTROL
OCCURS DURING THE DETERMINATION PERIOD, AND THE OPTION EXERCISE PERIOD WOULD
OTHERWISE HAVE EXPIRED, THEN THE EXERCISE PERIOD FOR ANY EQUITY GRANTS WHICH
OTHERWISE WOULD HAVE EXPIRED DURING THE DETERMINATION PERIOD SHALL AUTOMATICALLY
BE DEEMED TO HAVE BEEN EXTENDED TO THE DATE WHICH IS THIRTY (30) DAYS FOLLOWING
THE FIRST DATE AFTER SUCH CHANGE OF CONTROL IN WHICH SHARES OF THE COMPANY COULD
BE TRADED BY THE EXECUTIVE ON THE APPLICABLE MARKET UNDER THE COMPANY’S TRADING
WINDOW POLICIES BUT, WITH REGARD TO ANY OUTSTANDING OPTIONS ON THE DATE HEREOF,
NOT BEYOND THE LAST DAY OF EXTENSION PERMITTED UNDER SECTION 409A (“CODE
SECTION 409A”) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
WITHOUT SUCH OPTION BEING DEEMED SUBJECT TO CODE SECTION 409A AS OF THE DATE
GRANTED.


 


4.             COMPENSATION ON CHANGE OF CONTROL TERMINATION.        (A)  IF,
PURSUANT TO SECTION 3, THE EXECUTIVE IS ENTITLED TO AMOUNTS AND BENEFITS UNDER
THIS SECTION 4, THE EXECUTIVE SHALL RECEIVE THE FOLLOWING PAYMENTS AND BENEFITS
FROM THE COMPANY:


 


(A)          (I)  SUBJECT TO SUBMISSION OF APPROPRIATE DOCUMENTATION, ANY
INCURRED BUT UNREIMBURSED BUSINESS EXPENSES FOR THE PERIOD PRIOR TO THE
EXECUTIVE’S TERMINATION PAYABLE IN ACCORDANCE WITH THE COMPANY’S POLICIES AND
PRACTICES; (II) ANY BASE SALARY, BONUS, VACATION PAY OR OTHER COMPENSATION
ACCRUED OR EARNED UNDER LAW OR IN ACCORDANCE WITH THE COMPANY’S POLICIES
APPLICABLE TO THE EXECUTIVE BUT NOT YET PAID; AND (III) ANY OTHER AMOUNTS OR
VESTED BENEFITS DUE UNDER THE THEN APPLICABLE EMPLOYEE BENEFIT (INCLUDING,
WITHOUT LIMITATION, ANY NON-QUALIFIED PENSION PLAN OR ARRANGEMENT), EQUITY OR
INCENTIVE PLANS OF THE COMPANY THEN IN EFFECT, APPLICABLE TO THE EXECUTIVE AS
SHALL BE DETERMINED AND PAID IN ACCORDANCE WITH SUCH PLANS;


 

(B)           subject to Section 4(b) and Section 8 hereof, in a lump sum
(without regard to any interest which may have accrued thereon) within ten
(10) days after the satisfaction of the requirements of Section 8 hereof (or, if
such termination occurred prior to a Change of Control, within ten (10) days
after the latter of the aforesaid date or the Change of Control), (i) two
(2) times the sum of (x) the Executive’s annual base salary rate in effect
immediately prior to his termination (or if such termination is by the Executive
pursuant to Section 1(v)(B), Executive’s annual base salary rate in effect
immediately prior to such reduction of the rate of his annual base salary), plus
(y) the Executive’s highest target annual incentive compensation in effect
within one hundred eighty (180) days prior to, or at any time after, the Change
of Control; provided, that if no target annual incentive compensation is in
effect during such period, then for the purpose of this Section 4(a)(B)(i)(y),
the Executive’s target incentive compensation shall be deemed to be 50% of the
Executive’s annual base salary rate in effect immediately prior to his
termination (or if such termination is by the Executive pursuant to
Section 1(v)(B), Executive’s annual base salary rate in effect immediately prior
to such reduction of the rate of his annual base salary); (ii) a lump sum amount
equal to twenty-four (24) months of additional employer contributions under any
qualified or nonqualified defined contribution pension plan or arrangement of
the Company applicable to the Executive, measured from the date of termination
of employment and not contributed to the extent that the Executive would
otherwise be entitled to such contributions during such period if he had
contributed at the maximum permitted salary reduction level during such period;
(iii) a pro rata target bonus for the year in which Executive is terminated
based on the portion of the year the Executive was employed, provided that, if
no

 

 

4

--------------------------------------------------------------------------------


 

target annual incentive compensation is in effect during such period, then for
the purpose of this Section 4(a)(B)(iii), the Executive’s target incentive
compensation shall be deemed to be 50% of the Executive’s annual base salary
rate in effect immediately prior to his termination (or if such termination is
by the Executive pursuant to Section 1(v)(B), Executive’s annual base salary
rate in effect immediately prior to such reduction of the rate of his annual
base salary); and (iv) to the extent not paid pursuant to Section 4(a)(A) above,
any earned but unpaid bonus for a previously completed fiscal year of the
Company; provided that such bonus shall be paid to the Executive in the year
following the completed fiscal year of the Company when other executive’s of the
Company receive their bonuses; and

 

(C)           subject to Section 4(b) and Section 8 hereof, (i) continued
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) under the Company health plans in which the Executive participated
immediately prior to the date of termination of the Executive’s employment, or
materially equivalent plans thereto (the “Health Plans”), for the Executive and
the Executive’s dependents until the earliest of (a) the Executive or the
Executive’s eligible dependents, as the case may be, ceasing to be eligible
under COBRA, (b) twenty-four (24) months following the date of termination of
the Executive’s employment, and (c) the Executive’s commencement of other
substantially full-time employment; provided that the Executive timely elects
such COBRA coverage and pays the same premium amount for such coverage as the
Executive would pay if an active employee; and further provided that such
coverage shall cease to the extent that the providing of such coverage would
violate applicable law or result in the Executive or other participants being
taxed on the benefits under such Health Plan, and, in such event, alternative
materially equivalent coverage or a payment therefor shall be provided (on a tax
grossed up basis, to the extent the amount taxable to the Executive is greater
than the amount taxable to him if he was an employee and participated in the
Health Plans); and (ii) all of the Executive’s then unvested equity awards which
were granted prior to a Change of Control shall automatically vest and all
restrictions thereon shall lapse.

 

(b)           If the Company determines in good faith that any payment under
Section 4(a) would cause a violation of Code Section 409A if paid within the
first six (6) months after termination of the Executive’s employment, such
amount(s) shall not be paid during such six (6) month period but shall instead
be paid in a lump sum (without interest) immediately after the end of such six
(6) month period.  Thereafter, payments shall be made in accordance with the
Company’s normal payroll practices.

 


5.             EXCISE TAX.             IN THE EVENT THAT THE EXECUTIVE SHALL
BECOME ENTITLED TO PAYMENTS AND/OR BENEFITS PROVIDED BY THIS AGREEMENT OR ANY
OTHER AMOUNTS IN THE “NATURE OF COMPENSATION” (WHETHER PURSUANT TO THE TERMS OF
THIS AGREEMENT OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT WITH THE COMPANY, ANY
PERSON WHOSE ACTIONS RESULT IN A CHANGE OF OWNERSHIP OR EFFECTIVE CONTROL
COVERED BY SECTION 280G(B)(2) OF THE CODE OR ANY PERSON AFFILIATED WITH THE
COMPANY OR SUCH PERSON) AS A RESULT OF A CHANGE OF CONTROL (COLLECTIVELY THE
“COMPANY PAYMENTS”), AND IF SUCH COMPANY PAYMENTS WILL BE SUBJECT TO THE TAX
(THE “EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE CODE (AND ANY SIMILAR TAX THAT
MAY HEREAFTER BE IMPOSED BY ANY TAXING AUTHORITY) THE AMOUNTS OF ANY COMPANY
PAYMENTS SHALL BE AUTOMATICALLY REDUCED TO AN AMOUNT ONE DOLLAR LESS THAN AN
AMOUNT THAT WOULD SUBJECT THE EXECUTIVE TO THE EXCISE TAX; PROVIDED, HOWEVER,
THAT THE REDUCTION SHALL OCCUR ONLY IF THE REDUCED COMPANY PAYMENTS RECEIVED BY
THE EXECUTIVE (AFTER TAKING INTO ACCOUNT FURTHER REDUCTIONS FOR APPLICABLE
FEDERAL,


 


 

5

--------------------------------------------------------------------------------


 


STATE AND LOCAL INCOME, SOCIAL SECURITY AND OTHER TAXES) WOULD BE GREATER THAN
THE UNREDUCED COMPANY PAYMENTS TO BE RECEIVED BY THE EXECUTIVE MINUS (I) THE
EXCISE TAX PAYABLE WITH RESPECT TO SUCH COMPANY PAYMENTS AND (II) ALL APPLICABLE
FEDERAL, STATE AND LOCAL INCOME, SOCIAL SECURITY AND OTHER TAXES ON SUCH COMPANY
PAYMENTS.  THE EXECUTIVE MAY ELECT WHICH PAYMENTS AND BENEFITS SHALL BE REDUCED
TO ACCOMPLISH THE FOREGOING, BUT, IF THE EXECUTIVE DOES NOT MAKE SUCH AN
ELECTION, CASH PAYMENTS SHALL BE REDUCED FIRST.


 


(A)           FOR PURPOSES OF DETERMINING WHETHER ANY OF THE COMPANY PAYMENTS
WILL BE SUBJECT TO THE EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX, (X) THE
COMPANY PAYMENTS SHALL BE TREATED AS “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G(B)(2) OF THE CODE, AND ALL “PARACHUTE PAYMENTS” IN EXCESS OF THE
“BASE AMOUNT” (AS DEFINED UNDER CODE SECTION 280G(B)(3) OF THE CODE) SHALL BE
TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS AND EXCEPT TO THE EXTENT THAT, IN
THE OPINION OF THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS APPOINTED
PRIOR TO ANY CHANGE IN OWNERSHIP (AS DEFINED UNDER CODE SECTION 280G(B)(2)) OR
TAX COUNSEL SELECTED BY SUCH ACCOUNTANTS (THE “ACCOUNTANTS”) SUCH COMPANY
PAYMENTS (IN WHOLE OR IN PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS,”
INCLUDING GIVING EFFECT TO THE RECALCULATION OF STOCK OPTIONS IN ACCORDANCE WITH
TREASURY REGULATION SECTION 1.280G-1 Q/A33, REPRESENT REASONABLE COMPENSATION
FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF SECTION 280G(B)(4) OF THE
CODE IN EXCESS OF THE “BASE AMOUNT” OR ARE OTHERWISE NOT SUBJECT TO THE EXCISE
TAX, AND (Y) THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR
BENEFIT SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE WITH THE PRINCIPLES
OF SECTION 280G OF THE CODE.  TO THE EXTENT PERMITTED UNDER REVENUE PROCEDURE
2003-68, THE VALUE DETERMINATION SHALL BE RECALCULATED TO THE EXTENT IT WOULD BE
BENEFICIAL TO THE EXECUTIVE, AT THE REQUEST OF THE EXECUTIVE.


 


(B)           FOR PURPOSES OF MAKING THE CALCULATION HEREUNDER, THE EXECUTIVE
SHALL BE DEEMED TO PAY U.S. FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF
U.S. FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE COMPANY PAYMENTS
ARE TO BE MADE AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF
TAXATION IN THE STATE AND LOCALITY OF THE EXECUTIVE’S RESIDENCE FOR THE CALENDAR
YEAR IN WHICH THE COMPANY PAYMENTS ARE TO BE MADE, NET OF THE MAXIMUM REDUCTION
IN U.S. FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH
STATE AND LOCAL TAXES IF PAID IN SUCH YEAR.


 


(C)           IN THE EVENT OF ANY CONTROVERSY WITH THE INTERNAL REVENUE SERVICE
(OR OTHER TAXING AUTHORITY) WITH REGARD TO THE EXCISE TAX, THE EXECUTIVE SHALL
PERMIT THE COMPANY TO CONTROL ISSUES RELATED TO THE EXCISE TAX (AT ITS EXPENSE),
PROVIDED THAT SUCH ISSUES DO NOT POTENTIALLY MATERIALLY ADVERSELY AFFECT THE
EXECUTIVE, BUT THE EXECUTIVE SHALL CONTROL ANY OTHER ISSUES.  IN THE EVENT THE
ISSUES ARE INTERRELATED, THE EXECUTIVE AND THE COMPANY SHALL IN GOOD FAITH
COOPERATE SO AS NOT TO JEOPARDIZE RESOLUTION OF EITHER ISSUE, BUT IF THE PARTIES
CANNOT AGREE THE EXECUTIVE SHALL MAKE THE FINAL DETERMINATION WITH REGARD TO THE
ISSUES.  IN THE EVENT OF ANY CONFERENCE WITH ANY TAXING AUTHORITY AS TO THE
EXCISE TAX OR ASSOCIATED INCOME TAXES, THE EXECUTIVE SHALL PERMIT THE
REPRESENTATIVE OF THE COMPANY TO ACCOMPANY THE EXECUTIVE, AND THE EXECUTIVE AND
THE EXECUTIVE’S REPRESENTATIVE SHALL COOPERATE WITH THE COMPANY AND ITS
REPRESENTATIVE.


 


(D)           THE COMPANY SHALL BE RESPONSIBLE FOR ALL CHARGES OF THE
ACCOUNTANTS.


 


 


6

--------------------------------------------------------------------------------



 


(E)           THE COMPANY AND THE EXECUTIVE SHALL PROMPTLY DELIVER TO EACH OTHER
COPIES OF ANY WRITTEN COMMUNICATIONS, AND SUMMARIES OF ANY VERBAL
COMMUNICATIONS, WITH ANY TAXING AUTHORITY REGARDING THE EXCISE TAX.


 


6.             NOTICE OF TERMINATION.        AFTER A CHANGE OF CONTROL, ANY
PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF
DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF TERMINATION FROM ONE PARTY
HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 16.  FOR PURPOSES OF
THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL SET
FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.  FURTHER, A NOTICE OF
TERMINATION FOR CAUSE AFTER A CHANGE OF CONTROL IS REQUIRED TO INCLUDE A COPY OF
A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN TWO-THIRDS
(2/3) OF THE ENTIRE MEMBERSHIP OF THE BOARD AT A MEETING OF THE BOARD WHICH WAS
CALLED AND HELD FOR THE PURPOSE OF CONSIDERING SUCH TERMINATION AND WHICH THE
EXECUTIVE HAD THE RIGHT TO ATTEND AND SPEAK FINDING THAT, IN THE GOOD FAITH
OPINION OF THE BOARD, THE EXECUTIVE HAS ENGAGED IN CONDUCT SET FORTH IN THE
DEFINITION OF CAUSE HEREIN, AND SPECIFYING THE PARTICULARS THEREOF IN DETAIL.


 


7.             DATE OF TERMINATION.            “DATE OF TERMINATION,” WITH
RESPECT TO ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A
CHANGE OF CONTROL, SHALL MEAN THE DATE SPECIFIED IN THE NOTICE OF TERMINATION
AND, IN THE CASE OF A TERMINATION BY THE EXECUTIVE FOR GOOD REASON, SHALL NOT BE
LESS THAN FIVE (5) DAYS NOR MORE THAN SIXTY (60) DAYS, FROM THE DATE SUCH NOTICE
OF TERMINATION IS GIVEN.  IN THE EVENT A NOTICE OF TERMINATION IS GIVEN BY THE
COMPANY, THE EXECUTIVE MAY TREAT SUCH NOTICE AS HAVING A DATE OF TERMINATION AT
ANY DATE BETWEEN THE DATE OF RECEIPT OF SUCH NOTICE AND THE DATE OF TERMINATION
INDICATED IN THE NOTICE OF TERMINATION BY THE COMPANY; PROVIDED, THAT THE
EXECUTIVE MUST GIVE THE COMPANY WRITTEN NOTICE OF THE DATE OF TERMINATION IF HE
DEEMS IT TO HAVE OCCURRED PRIOR TO THE DATE OF TERMINATION INDICATED IN THE
NOTICE OF TERMINATION.


 


8.             ACCEPTANCE AND RELEASE.   ANY AND ALL AMOUNTS PAYABLE AND
BENEFITS OR ADDITIONAL RIGHTS PROVIDED PURSUANT TO SECTIONS 4(A)(B) AND
(C) ABOVE SHALL ONLY BE PAYABLE IF THE EXECUTIVE EXECUTES AND DELIVERS TO THE
COMPANY AN ACCEPTANCE FORM AND RELEASE IN THE FORM ATTACHED HERETO AS EXHIBIT A
DISCHARGING ALL CLAIMS OF THE EXECUTIVE WHICH MAY HAVE OCCURRED UP TO THE DATE
OF TERMINATION (WITH SUCH CHANGES THEREIN AS MAY BE NECESSARY TO MAKE IT VALID
AND ENCOMPASSING UNDER APPLICABLE LAW) WITHIN THE APPROPRIATE TIME DESCRIBED IN
THE ACCEPTANCE FORM AND RELEASE PRESENTED BY THE COMPANY TO THE EXECUTIVE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE EXECUTIVE MATERIALLY
BREACHES ANY OF THE PROVISIONS OF SECTION 10 OF THIS AGREEMENT, THE COMPANY MAY
CEASE ALL PAYMENTS AND BENEFITS DUE TO THE EXECUTIVE THEREAFTER UNDER SECTIONS
4(A)(B) AND (C) ABOVE (OTHER THAN AS REQUIRED BY LAW).


 


9.             NO DUTY TO MITIGATE/SET-OFF.              OTHER THAN AS SET FORTH
IN SECTION 4(A)(C), THE COMPANY AGREES THAT IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED PURSUANT TO THIS AGREEMENT DURING THE TERM OF THIS
AGREEMENT, THE EXECUTIVE SHALL NOT BE REQUIRED TO SEEK OTHER EMPLOYMENT OR TO
ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS PAYABLE TO THE EXECUTIVE BY THE COMPANY
PURSUANT TO THIS AGREEMENT.  FURTHER, THE AMOUNT OF ANY PAYMENT OR BENEFIT
PROVIDED FOR IN THIS AGREEMENT SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED
BY THE EXECUTIVE OR BENEFIT PROVIDED TO THE EXECUTIVE AS THE RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER OR OTHERWISE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN AND APART FROM ANY DISAGREEMENT


 


 

7

--------------------------------------------------------------------------------


 


BETWEEN THE EXECUTIVE AND THE COMPANY CONCERNING INTERPRETATION OF THIS
AGREEMENT OR ANY TERM OR PROVISION HEREOF, THE COMPANY’S OBLIGATIONS TO MAKE THE
PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING WITHOUT
LIMITATION, ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
THE COMPANY MAY HAVE AGAINST THE EXECUTIVE.  THE AMOUNTS DUE UNDER SECTION 4 ARE
INCLUSIVE, AND IN LIEU OF, ANY AMOUNTS PAYABLE UNDER ANY OTHER SALARY
CONTINUATION OR CASH SEVERANCE ARRANGEMENT OF THE COMPANY AND TO THE EXTENT PAID
OR PROVIDED UNDER ANY OTHER SUCH ARRANGEMENT SHALL BE OFFSET AGAINST THE AMOUNT
DUE HEREUNDER.


 


10.   CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND COOPERATION.


 


(A)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND THEREAFTER,
THE EXECUTIVE AGREES NOT TO, DIRECTLY OR INDIRECTLY, FOR ANY REASON WHATSOEVER,
COMMUNICATE OR DISCLOSE TO ANY UNAUTHORIZED PERSON, FIRM OR CORPORATION, OR USE
FOR THE EXECUTIVE’S OWN ACCOUNT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD
OR THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE “CEO”), ANY PROPRIETARY
PROCESSES, TRADE SECRETS OR OTHER CONFIDENTIAL DATA OR INFORMATION OF THE
COMPANY AND ITS RELATED AND AFFILIATED COMPANIES CONCERNING THEIR BUSINESSES OR
AFFAIRS, ACCOUNTS, PRODUCTS, SERVICES OR CUSTOMERS, IT BEING UNDERSTOOD,
HOWEVER, THAT THE OBLIGATIONS OF THIS SECTION 10(A) SHALL NOT APPLY TO THE
EXTENT THAT THE AFORESAID MATTERS (I) ARE DISCLOSED IN CIRCUMSTANCES IN WHICH
THE EXECUTIVE IS LEGALLY REQUIRED TO DO SO, PROVIDED THAT THE EXECUTIVE GIVES
THE COMPANY PROMPT WRITTEN NOTICE OF RECEIPT OF NOTICE OF ANY LEGAL PROCEEDINGS
SO AS THE COMPANY HAS THE OPPORTUNITY TO OBTAIN A PROTECTIVE ORDER, OR
(II) BECOME KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN BY THE
EXECUTIVE’S WRONGFUL ACT OR OMISSION.


 


(B)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND THEREAFTER,
THE EXECUTIVE AGREES TO FULLY COOPERATE WITH THE COMPANY OR ITS COUNSEL IN
CONNECTION WITH ANY MATTER, INVESTIGATION, PROCEEDING OR LITIGATION REGARDING
ANY MATTER IN WHICH THE EXECUTIVE WAS INVOLVED DURING THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR TO WHICH THE EXECUTIVE HAS KNOWLEDGE BASED ON THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


(C)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, IF THE
EXECUTIVE IS RECEIVING THE AMOUNTS AND BENEFITS PROVIDED UNDER SECTION 4, FOR
THE ONE (1) YEAR PERIOD FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, THE EXECUTIVE AGREES NOT TO PARTICIPATE, DIRECTLY OR
INDIRECTLY, AS AN INDIVIDUAL PROPRIETOR, PARTNER, STOCKHOLDER, OFFICER,
EMPLOYEE, DIRECTOR, JOINT VENTURER, INVESTOR, LENDER, CONSULTANT OR IN ANY
CAPACITY WHATSOEVER (WITHIN THE UNITED STATES OF AMERICA, OR IN ANY COUNTRY
WHERE THE COMPANY OR ITS AFFILIATES DO BUSINESS) IN A BUSINESS IN COMPETITION
WITH ANY MATERIAL BUSINESS (AS DEFINED BELOW) CONDUCTED BY THE COMPANY AS OF THE
DATE OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (“COMPETITOR”), PROVIDED,
HOWEVER, THAT SUCH PARTICIPATION WILL NOT INCLUDE (I) THE MERE OWNERSHIP OF NOT
MORE THAN ONE PERCENT (1%) OF THE TOTAL OUTSTANDING STOCK OF A PUBLICLY HELD
COMPANY, (II) ENGAGING IN ANY ACTIVITY WITH, OR FOR, A NON-COMPETITIVE DIVISION,
SUBSIDIARY OR AFFILIATE OF ANY COMPETITOR, OR (III) ANY ACTIVITY ENGAGED IN WITH
THE PRIOR WRITTEN APPROVAL OF THE BOARD OR THE CEO.  A BUSINESS SHALL BE DEEMED
TO BE A “MATERIAL BUSINESS” OF THE COMPANY IF IT GENERATED MORE THAN 5% OF THE
COMPANY’S REVENUES IN THE FISCAL YEAR ENDING IMMEDIATELY PRIOR TO TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT OR IS PROJECTED TO GENERATE MORE THAN 5% OF THE
COMPANY’S REVENUES IN THE FISCAL YEAR OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT.


 


 


 


8

--------------------------------------------------------------------------------



 


(D)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, IF THE
EXECUTIVE IS RECEIVING THE AMOUNTS AND BENEFITS PROVIDED UNDER SECTION 4, FOR
THE ONE (1) YEAR PERIOD FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, THE EXECUTIVE AGREES THAT HE WILL NOT, DIRECTLY OR INDIRECTLY,
INDIVIDUALLY OR ON BEHALF OF ANY OTHER PERSON, FIRM, CORPORATION OR OTHER
ENTITY, SOLICIT, INDUCE, HIRE OR RETAIN ANY EMPLOYEE OF THE COMPANY (OR ANY
PERSON WHO HAD BEEN SUCH AN EMPLOYEE IN THE PRIOR SIX (6) MONTHS) TO LEAVE THE
EMPLOY OF THE COMPANY OR TO ACCEPT EMPLOYMENT OR RETENTION AS AN INDEPENDENT
CONTRACTOR WITH, OR RENDER SERVICES TO OR WITH ANY OTHER PERSON, FIRM,
CORPORATION OR OTHER ENTITY UNAFFILIATED WITH THE COMPANY OR TAKE ANY ACTION TO
ASSIST OR AID ANY OTHER PERSON, FIRM, CORPORATION OR OTHER ENTITY IN
IDENTIFYING, SOLICITING, HIRING OR RETAINING ANY SUCH EMPLOYEE; PROVIDED, THE
EXECUTIVE MAY SERVE AS A REFERENCE AFTER THE EXECUTIVE IS NO LONGER EMPLOYED BY
THE COMPANY, BUT NOT WITH REGARD TO ANY ENTITY WITH WHICH THE EXECUTIVE IS
AFFILIATED OR FROM WHICH THE EXECUTIVE IS RECEIVING COMPENSATION AND THIS
PROVISION SHALL NOT BE VIOLATED BY GENERAL ADVERTISING NOT SPECIFICALLY TARGETED
AT EMPLOYEES OF THE COMPANY.


 


(E)           DURING THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, IF THE
EXECUTIVE IS RECEIVING THE AMOUNTS AND BENEFITS PROVIDED UNDER SECTION 4, FOR
THE ONE (1) YEAR PERIOD FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, THE EXECUTIVE WILL NOT SOLICIT OR INDUCE ANY CUSTOMER OF THE
COMPANY TO PURCHASE GOODS OR SERVICES OFFERED BY THE COMPANY FROM ANOTHER
PERSON, FIRM, CORPORATION OR OTHER ENTITY OR ASSIST OR AID ANY OTHER PERSONS OR
ENTITY IN IDENTIFYING OR SOLICITING ANY SUCH CUSTOMER.


 


(F)            BECAUSE THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED
BREACH OF ANY OF THE PROVISIONS OF THIS SECTION WOULD BE INADEQUATE, THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT, IN THE EVENT OF SUCH A BREACH OR
THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY SHALL BE
ENTITLED TO OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, A
TEMPORARY RESTRAINING ORDER, A TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


(G)           IF IT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT ANY
RESTRICTION IN THIS SECTION 10 IS EXCESSIVE IN DURATION OR SCOPE OR IS
UNREASONABLE OR UNENFORCEABLE, IT IS THE INTENTION OF THE PARTIES THAT SUCH
RESTRICTION MAY BE MODIFIED OR AMENDED BY THE COURT TO RENDER IT ENFORCEABLE TO
THE MAXIMUM EXTENT PERMITTED.


 


(H)           THE OBLIGATIONS CONTAINED IN THIS SECTION 10 SHALL SURVIVE THE
TERMINATION, SEPARATION, OR EXPIRATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND SHALL BE FULLY ENFORCEABLE THEREAFTER.


 


11.           SERVICE WITH SUBSIDIARIES.   FOR PURPOSES OF THIS AGREEMENT,
EMPLOYMENT BY A SUBSIDIARY OR A PARENT OF THE COMPANY SHALL BE DEEMED TO BE
EMPLOYMENT BY THE COMPANY AND REFERENCES TO THE COMPANY SHALL INCLUDE ALL SUCH
ENTITIES, EXCEPT THAT THE PAYMENT OBLIGATION HEREUNDER SHALL BE SOLELY THAT OF
THE COMPANY.  A CHANGE OF CONTROL, HOWEVER, AS USED IN THIS AGREEMENT, SHALL
REFER ONLY TO A CHANGE OF CONTROL OF THE COMPANY.


 

9

--------------------------------------------------------------------------------


 


12.           NO RESIGNATION.


 


(A)           IN CONSIDERATION OF THIS AGREEMENT, THE EXECUTIVE AGREES THAT HE
WILL NOT RESIGN FROM THE COMPANY WITHOUT GOOD REASON FOR AT LEAST ONE HUNDRED
EIGHTY (180) DAYS FROM THE EFFECTIVE TIME, EXCEPT THE FOREGOING SHALL NOT APPLY
AFTER A CHANGE OF CONTROL.


 


(B)           THE COMPANY SHALL CONTINUE TO COVER THE EXECUTIVE, OR CAUSE THE
EXECUTIVE TO BE COVERED, UNDER ANY DIRECTOR AND OFFICER INSURANCE MAINTAINED
AFTER THE CHANGE OF CONTROL FOR DIRECTORS AND OFFICERS OF THE COMPANY (WHETHER
BY THE COMPANY OR ANOTHER ENTITY) AT THE HIGHEST LEVEL SO MAINTAINED FOR ANY
OTHER PAST OR ACTIVE DIRECTOR OR OFFICER WITH REGARD TO ANY ACTION OR OMISSION
OF THE EXECUTIVE WHILE AN OFFICER OR DIRECTOR OF THE COMPANY.  SUCH COVERAGE
SHALL CONTINUE FOR ANY PERIOD DURING WHICH THE EXECUTIVE MAY HAVE ANY LIABILITY
FOR THE AFORESAID ACTIONS OR OMISSIONS.


 


(C)           FOLLOWING A CHANGE OF CONTROL, THE COMPANY SHALL, WITH REGARD TO
MATTERS RELATED TO EXECUTIVE’S PERIOD OF EMPLOYMENT WITH THE COMPANY, INDEMNIFY
THE EXECUTIVE TO THE FULLEST EXTENT PERMITTED OR AUTHORIZED BY THE COMPANY’S
BYLAWS AGAINST ANY CLAIMS, SUITS, JUDGMENTS, EXPENSES (INCLUDING REASONABLE
ATTORNEY FEES), WITH ADVANCEMENT OF LEGAL FEES AND DISBURSEMENTS TO THE FULLEST
EXTENT PERMITTED BY LAW, ARISING FROM, OUT OF, OR IN CONNECTION WITH THE
EXECUTIVE’S SERVICES AS AN OFFICER OR DIRECTOR OF THE COMPANY, AS AN OFFICER OR
DIRECTOR OF ANY AFFILIATE FOR WHICH THE EXECUTIVE WAS REQUIRED TO SERVE AS SUCH
BY THE COMPANY OR AS A FIDUCIARY OF ANY BENEFIT PLAN OF THE COMPANY OR ANY
AFFILIATE.


 


13.           SUCCESSORS; BINDING AGREEMENT.      IN ADDITION TO ANY OBLIGATIONS
IMPOSED BY LAW UPON ANY SUCCESSOR TO THE COMPANY, THE COMPANY WILL REQUIRE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO EXPRESSLY ASSUME AND AGREE IN WRITING TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHALL DIE WHILE ANY AMOUNT WOULD STILL
BE PAYABLE TO THE EXECUTIVE HEREUNDER IF THE EXECUTIVE HAD CONTINUED TO LIVE,
ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR
ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE AND NEITHER THIS AGREEMENT OR ANY RIGHTS HEREUNDER MAY BE ASSIGNED BY
THE EXECUTIVE.


 


14.           MISCELLANEOUS.     NO PROVISIONS OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND SUCH OFFICER AS MAY BE
SPECIFICALLY DESIGNATED BY THE BOARD.  NO WAIVER BY EITHER PARTY HERETO AT ANY
TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY
CONDITION OR PROVISION SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO PERTAINING
TO THE SUBJECT MATTER HEREOF.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR
OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE
BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. 
ALL REFERENCES TO ANY LAW SHALL BE DEEMED ALSO TO REFER TO ANY SUCCESSOR
PROVISIONS TO SUCH LAWS.


 


 

10

--------------------------------------------------------------------------------


 


15.           COUNTERPARTS.        THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


16.           NOTICES. ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY, OR SENT BY
REGISTERED MAIL, POSTAGE PREPAID.  ANY SUCH NOTICE SHALL BE DEEMED GIVEN WHEN SO
DELIVERED PERSONALLY, OR, IF MAILED, FIVE DAYS AFTER THE DATE OF DEPOSIT IN THE
UNITED STATES MAILS, OR AS FOLLOWS:


 

(i)            If to the Company, to:

Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York  10017

Attention: Chairman

 

 

(ii)           If to the Executive, to his shown address on

the books of the Company.

 

 

Any party may by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.

 


17.           SEPARABILITY.          IF ANY PROVISIONS OF THIS AGREEMENT SHALL
BE DECLARED TO BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE REMAINING PROVISIONS HEREOF WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


18.           LEGAL FEES.            IN THE EVENT THE COMPANY DOES NOT MAKE THE
PAYMENTS DUE HEREUNDER ON A TIMELY BASIS (AS DETERMINED BY AN ARBITRATOR) AND
THE MATTER IS ARBITRATED PURSUANT TO SECTION 19 BELOW, IF THE EXECUTIVE PREVAILS
IN SUCH ARBITRATION, THE COMPANY SHALL PAY ALL COSTS OF SUCH ARBITRATION,
INCLUDING REASONABLE LEGAL FEES AND OTHER REASONABLE FEES AND EXPENSES WHICH THE
EXECUTIVE MAY INCUR (ON A TAX GROSSED UP BASIS, TO THE EXTENT SUCH AMOUNTS ARE
TAXABLE TO THE EXECUTIVE).  THE COMPANY SHALL PAY TO THE EXECUTIVE INTEREST AT
THE PRIME LENDING RATE (AS ANNOUNCED FROM TIME TO TIME BY CITIBANK, N.A.) ON ALL
OR ANY PART OF ANY AMOUNT TO BE PAID TO EXECUTIVE HEREUNDER THAT IS NOT PAID
WHEN DUE.  THE PRIME RATE FOR EACH CALENDAR QUARTER SHALL BE THE PRIME RATE IN
EFFECT ON THE FIRST DAY OF THE CALENDAR QUARTER.


 


19.           ARBITRATION.           ANY DISPUTE OR CONTROVERSY ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION
CONDUCTED IN THE CITY OF NEW YORK IN THE STATE OF NEW YORK UNDER THE COMMERCIAL
ARBITRATION RULES THEN PREVAILING OF THE AMERICAN ARBITRATION ASSOCIATION AND
SUCH SUBMISSION SHALL REQUEST THE AMERICAN ARBITRATION ASSOCIATION TO: 
(I) APPOINT AN ARBITRATOR EXPERIENCED AND KNOWLEDGEABLE CONCERNING THE MATTER
THEN IN DISPUTE; (II) REQUIRE THE TESTIMONY TO BE TRANSCRIBED; (III) REQUIRE THE
AWARD TO BE ACCOMPANIED BY FINDINGS OF FACT AND THE STATEMENT FOR REASONS FOR
THE DECISION; AND (IV) REQUEST THE MATTER TO BE HANDLED BY AND IN ACCORDANCE
WITH THE EXPEDITED PROCEDURES PROVIDED FOR IN THE COMMERCIAL ARBITRATION RULES. 
THE DETERMINATION OF THE ARBITRATORS, WHICH SHALL BE BASED UPON A DE NOVO
INTERPRETATION OF THIS AGREEMENT, SHALL BE FINAL AND BINDING AND JUDGMENT MAY BE


 


 

11

--------------------------------------------------------------------------------


 


ENTERED ON THE ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION.  THE COMPANY
SHALL PAY ALL COSTS OF THE AMERICAN ARBITRATION ASSOCIATION AND THE ARBITRATOR.


 


20.           WITHHOLDING.        ANY PAYMENTS MADE OR BENEFITS PROVIDED TO THE
EXECUTIVE UNDER THIS AGREEMENT SHALL BE REDUCED BY ANY APPLICABLE WITHHOLDING
TAXES OR OTHER AMOUNTS REQUIRED TO BE WITHHELD BY LAW OR CONTRACT.


 


21.           CODE SECTION 409A.             IF ANY PROVISION OF THIS AGREEMENT
WOULD CAUSE THE EXECUTIVE TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER CODE
SECTION 409A OR ANY REGULATIONS OR TREASURY GUIDANCE PROMULGATED THEREUNDER, THE
COMPANY SHALL, AFTER CONSULTING WITH THE EXECUTIVE, REFORM SUCH PROVISION;
PROVIDED THAT THE COMPANY AGREES TO MAINTAIN, TO THE MAXIMUM EXTENT PRACTICABLE,
THE ORIGINAL INTENT AND ECONOMIC BENEFIT TO THE EXECUTIVE OF THE APPLICABLE
PROVISION WITHOUT VIOLATING THE PROVISIONS OF CODE SECTION 409A.  THE COMPANY
SHALL INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY
ADDITIONAL TAX (INCLUDING INTEREST AND PENALTIES WITH RESPECT THERETO) IMPOSED
ON THE EXECUTIVE AS A RESULT OF CODE SECTION 409A WITH REGARD TO THE PAYMENTS
AND BENEFITS HEREUNDER.


 


22.           NON-EXCLUSIVITY OF RIGHTS. NOTHING IN THIS AGREEMENT SHALL PREVENT
OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY BENEFIT,
BONUS, INCENTIVE, EQUITY OR OTHER PLAN OR PROGRAM PROVIDED BY THE COMPANY AND
FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR SHALL ANYTHING HEREIN (EXCEPT
SECTION 9) LIMIT OR OTHERWISE PREJUDICE SUCH RIGHTS AS THE EXECUTIVE MAY HAVE
UNDER ANY OTHER CURRENTLY EXISTING PLAN, AGREEMENT AS TO EMPLOYMENT OR SEVERANCE
FROM EMPLOYMENT WITH THE COMPANY OR STATUTORY ENTITLEMENTS, PROVIDED, THAT
(I) TO THE EXTENT SUCH AMOUNTS ARE PAID UNDER SECTION 4 HEREOF OR OTHERWISE,
THEY SHALL NOT BE DUE UNDER ANY SUCH PROGRAM, PLAN, AGREEMENT, OR STATUTE, AND
(II) TO THE EXTENT SUCH AMOUNTS ARE PAID UNDER ANY SUCH PROGRAM, PLAN,
AGREEMENT, STATUTE, OR OTHERWISE, THEY SHALL NOT BE DUE UNDER SECTION 4 HEREOF. 
AMOUNTS THAT ARE VESTED BENEFITS OR WHICH THE EXECUTIVE IS OTHERWISE ENTITLED TO
RECEIVE UNDER ANY PLAN OR PROGRAM OF THE COMPANY, AT OR SUBSEQUENT TO THE DATE
OF TERMINATION SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN OR PROGRAM, EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED HEREIN.


 


23.           NOT AN AGREEMENT OF EMPLOYMENT.   THIS IS NOT AN AGREEMENT
ASSURING EMPLOYMENT AND, SUBJECT TO ANY OTHER AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY, THE COMPANY RESERVES THE RIGHT TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME WITH OR WITHOUT CAUSE, SUBJECT TO THE PAYMENT PROVISIONS
HEREOF, IF ANY, THAT ARE APPLICABLE.  THE EXECUTIVE ACKNOWLEDGES THAT HE IS
AWARE THAT HE SHALL HAVE NO CLAIM AGAINST THE COMPANY HEREUNDER OR FOR
DEPRIVATION OF THE RIGHT TO RECEIVE THE AMOUNTS HEREUNDER AS A RESULT OF ANY
TERMINATION THAT DOES NOT SPECIFICALLY SATISFY THE REQUIREMENTS HEREOF OR AS A
RESULT OF ANY OTHER ACTION TAKEN BY THE COMPANY.


 


24.           INDEPENDENT REPRESENTATION.            THE EXECUTIVE ACKNOWLEDGES
THAT HE HAS BEEN ADVISED BY THE COMPANY TO HAVE THE AGREEMENT REVIEWED BY
INDEPENDENT COUNSEL AND HAS BEEN GIVEN THE OPPORTUNITY TO DO SO.


 


25.           GOVERNING LAW.    THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED,
AND GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO RULES RELATING TO CONFLICTS OF LAW.


 


 

12

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS AGREEMENT TO BE DULY EXECUTED
AND THE EXECUTIVE HAS HEREUNTO SET HIS HAND AS OF THE DATE FIRST SET FORTH
ABOVE.


 


 


OVERSEAS SHIPHOLDING GROUP, INC.


 


 


 


 


 


 


BY:


/S/MORTEN ARNTZEN


 


NAME:


MORTEN ARNTZEN


 


TITLE:


PRESIDENT AND CHIEF EXECUTIVE OFFICER


 


 


 


 


 


 


 


EXECUTIVE


 


 


 


 


 


 


 


 


/S/ JONATHAN P. WHITWORTH


 


 


JONATHAN P. WHITWORTH


 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACCEPTANCE FORM AND RELEASE

 

Release

 

 

1.             I agree and acknowledge that the payments and other benefits
provided pursuant to the Change of Control Protection Agreement (“Agreement”),
dated as of September 24, 2006: (i) are in full discharge of any and all
liabilities and obligations of the Company to me, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between me and the Company; and (ii) exceed any payment, benefit, or
other thing of value to which I might otherwise be entitled under any policy,
plan or procedure of the Company and/or any agreement between me and the
Company.

 

2.             In consideration for the payments and benefits to be provided to
me pursuant to the Agreement, I forever release and discharge the Company from
any and all claims.  This includes claims that are not specified in this
Acceptance Form and Release (this “Release”), claims of which I am not currently
aware, claims under: (i) the Age Discrimination in Employment Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Americans
with Disabilities Act, as amended; (iv) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like.  Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
and (ii) my rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985.

 

3.             This Release applies to me and to anyone who succeeds to my
rights, such as my heirs, executors, administrators of my estate, trustees, and
assigns.  This Release is for the benefit of (i) the Company, (ii) any related
corporation or entity, (iii) any director, officer, employee, or agent of the
Company or of any such related corporation or entity, or (iv) any person,
corporation or entity who or that succeeds to the rights of the Company or of
any such person, corporation or entity.

 

4.             I acknowledge that I: (a) have carefully read in their entirety
the Agreement, this

 

 

14

--------------------------------------------------------------------------------


 

Release [and the information attached as Appendix I provided pursuant to the
Older Workers Benefit Protection Act]; (b) have had an opportunity to consider
fully for at least [twenty-one (21)] [forty-five (45)] days the terms of the
Agreement, this Release [and information attached as Appendix I]; (c) have been
advised by the Company in writing to consult with an attorney of my choosing in
connection with the Agreement, this Release [and the information attached as
Appendix I]; (d) fully understand the significance of all of the terms and
conditions of the Agreement, Release [and the information attached as Appendix
I], and have discussed them with my independent legal counsel, or have had a
reasonable opportunity to do so; (e) have had answered to my satisfaction any
questions I have asked with regard to the meaning and significance of any of the
provisions of the Agreement, this Release [and the information attached as
Appendix I]; and (f) am signing this Release voluntarily and of my own free will
and assent to all the terms and conditions contained herein and contained in the
Agreement and the Release.

 

5.             I understand that I will have [twenty-one (21)] [forty-five (45)]
days from the date of receipt of this Release [and information attached as
Appendix I] to consider the terms and conditions of those documents. I may
accept this Release by signing and returning it to
                            .  After executing this Release and returning it to
                          , I shall have seven (7) days (the “Revocation
Period”) to revoke this Release by indicating my desire to do so in writing
delivered by no later than 5:00 p.m. on the seventh (7th) day following the date
I sign and return this Release.  The effective date of this Release shall be the
eighth (8th) day following my signing and return of this Release.  If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event I do not accept this Release, or in the event I revoke this Release during
the Revocation Period, my rights under the Agreement, this Release, including
but not limited to my rights to receive payments and other benefits from the
Company, shall be deemed automatically null and void.

 

Print Name:

 

 

Date:

 

 

Employee

 

 

 

 

Signature:

 

 

 

Employee

 

 

 

 

STATE OF NEW YORK

)

 

 

) 

ss:

 

COUNTY OF

)

 

 

 

On this        day of                                       , before me
personally came                          to be known and known to me to be the
person described and who executed the foregoing Release, and (s)he duly
acknowledged to me that (s)he executed the same.

 

/s/

 

Notary Public

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

ACCEPTANCE FORM AND RELEASE

 

Acceptance Form:

 

I have read the Change of Control Protection Agreement, dated as of
September 24, 2006 (“Agreement”) and the accompanying Release [and the
information attached as Appendix I] and hereby accept the benefits provided
under the Agreement, subject to the terms and conditions set forth in the
Agreement and Release.

 

Print Name:

 

 

Date:

 

 

Employee

 

 

 

 

Signature:

 

 

 

Employee

 

 

 

 

STATE OF NEW YORK

)

 

 

) 

ss:

 

COUNTY OF

)

 

 

 

On this        day of                                       , before me
personally came                           to be known and known to me to be the
person described and who executed the foregoing Release, and (s)he duly
acknowledged to me that (s)he executed the same.

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------

 
